DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 and 04/01/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic Device Properly Displaying Widgets in Blank Region When Operated by One Hand.
Claim Objections
Claims 1-3, 6-7 and 10 are objected to because of the following informalities:
As per claim 1, the limitation “the following steps” should be “a sequence of steps”.
As per claims 2-3 and 6-7, the limitations in the claims need to be indented in order to properly outline the limitations in the claim.
As per claim 10, the limitation “the widgets” should be “the plurality of widgets”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 2-8, the claim limitation “one-hand mode control module” (Claims 2-3 and 7), “plugin generating module” (Claims 2 and 3), “application module” (Claims 2 and 4-6), “zoom control module” (Claims 7 and 8), “window management unit” (Claim 3), “service unit” (Claims 3-4 and 6), “overlaying unit” (Claims 3-6) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” and “unit” coupled with functional language “transmits a window generating instruction”, “displays the plugin”, “transmits the plugin to the overlaying unit through the control connection”, “displays the desktop display interface in the interface display region”, “outputs location information of the window display region“, “configured to establish a control connection between the application module and the overlaying unit“, “displays the plugin in the window display region“ without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2-8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 1 and paragraph 0025 discloses “one-hand mode control module 121” as    transmits a window generating instruction to the plugin generating module 124 with no disclosure of any adequate structure to perform the claimed function of transmits a window generating instruction to the plugin generating module.
Fig. 1 and paragraph 0025 discloses “plugin generating module 124” as displays the plugin received from the application module 130 in the window display region 114 according to the window generating instruction with no disclosure of any adequate structure to perform the claimed function of displays the plugin received from the application module in the window display region according to the window generating instruction.
Fig. 1 and paragraphs 0031-0032 discloses “application module 130” as transmits the control connection back to the service unit 125 and transmits the plugin to the overlaying unit 129 through the control connection with no disclosure of any adequate structure to perform the claimed function of transmits the control connection back to the service unit and transmits the plugin to the overlaying unit through the control connection.
Fig. 1 and paragraph 0035 discloses “zoom control module 123” as displays the desktop display interface in the interface display region 112 according to the interface zoom instruction with no disclosure of any adequate structure to perform the claimed function of displays the desktop display interface in the interface display region according to the interface zoom instruction.
Fig. 1 and paragraphs 0027-0028 discloses “window management unit 127” as outputs location information of the window display region 114 to the service unit 125 and the overlaying unit 129 and generates the location information of the window display region 114 based on the window generating instruction with no disclosure of any adequate structure to perform the claimed function of outputs location information of the window display region to the service unit and the overlaying unit and generates the location information of the window display region based on the window generating instruction.
Fig. 1 and paragraphs 0031 discloses “service unit 125” as transmits the location information of the window display region 114 to the application module 130, the application module 130 transmits the control connection back to the service unit 125, and the service unit 125 transmits the control connection to the overlaying unit 129 with no disclosure of any adequate structure to perform the claimed function of transmits the location information of the window display region to the application module and transmits the control connection to the overlaying unit.
Fig. 1 and paragraphs 0032-0033 discloses “overlaying unit 129” as displays the plugin in the window display region 114 and receives the data of the plugin through the control connection, and displays the plugin in the window display region 114 according to the location information of the window display region 114 with no disclosure of any adequate structure to perform the claimed function of displays the plugin in the window display region and receives the data of the plugin through the control connection, and displays the plugin in the window display region according to the location information of the window display region.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “one-hand mode control module” (Claims 2-3 and 7), “plugin generating module” (Claims 2 and 3), “application module” (Claims 2 and 4-6), “zoom control module” (Claims 7 and 8), “window management unit” (Claim 3), “service unit” (Claims 3-4 and 6), “overlaying unit” (Claims 3-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of transmits a window generating instruction, displays the plugin, transmits the plugin to the overlaying unit through the control connection, displays the desktop display interface in the interface display region, outputs location information of the window display region, establish a control connection between the application module and the overlaying unit, displays the plugin in the window display region. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 20150293671) in view of Dewan (US 20140340304).
As per claim 1, Miki discloses an electronic device (Figs. 1A-C, #1; [0026]), comprising:
a display (#3; [0027]); and
a processor (#11), electrically coupled to the display (#3), wherein the processor (#11) is configured to execute a plurality of program instructions to perform the following steps ([0033]-[0037]):
defining a window display region (Fig. 3, #RW) and an interface display region (#RK) on the display when the electronic device is operated in a one-hand operation mode ([0048]-[0050]; [0056]);
displaying a desktop display interface corresponding to the one-hand operation mode in the interface display region (Figs. 4A-B; [0053]-[0056]).
However, Miki does not explicitly teach displaying a plugin in the window display region.
Dewan teaches displaying a plugin (Fig. 2, #210) in the window display region (Fig. 2; [0016]; [0023]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the window display region of Miki display the plugin disclosed by Dewan so as to display portions of an interactive digital map and animate movement of a viewport from its current position to a relatively far removed target position (Dewan: [0023]).
As per claim 2, Miki in view of Dewan discloses the electronic device according to claim 1, wherein the processor comprises a one-hand mode control module (Miki: i.e., screen movement function) and a plugin generating module (Miki: i.e., web browser) that are coupled to each other, the plugin generating module (Miki: i.e., web browser) is further coupled to at least one application module (Miki: i.e., web browser application), and when the electronic device is operated in the one-hand operation mode, the one-hand mode control module (Miki: i.e., screen movement function) transmits a window generating instruction to the plugin generating module (Miki: i.e., web browser), and the plugin generating module (Miki: i.e., web browser) displays the plugin (Dewan: i.e., interactive digital map) received from the application module (Miki: i.e., web browser application) in the window display region (Miki: #RW) according to the window generating instruction (Miki: [0054]-[0063])(Dewan: [0016]; [0023]-[0025]).
As per claim 3, Miki in view of Dewan discloses the electronic device according to claim 2, wherein the plugin generating module (Miki: i.e., web browser) further comprises a window management unit (Miki: i.e., window management unit for window region RW), a service unit (Miki: i.e., display 3), and an overlaying unit (Miki: i.e., operational region RO), the window management unit (Miki: i.e., window management unit for window region RW) is coupled to the service unit (Miki: i.e., display 3) and the overlaying unit (Miki: i.e., operational region RO), and the window management unit (Miki: i.e., window management unit for window region RW) outputs location information of the window display region to the service unit (Miki: i.e., display 3) and the overlaying unit (Miki: i.e., operational region RO) when receiving the window generating instruction from the one-hand mode control module (Miki: [0050]; [0056]-[0065]).
As per claim 4, Miki in view of Dewan discloses the electronic device according to claim 3, wherein the service unit (Miki: i.e., display 3) is coupled to the application module (Miki: i.e., web browser application), and the service unit (Miki: i.e., display 3) is configured to establish a control connection between the application module (Miki: i.e., web browser application) and the overlaying unit (Miki: i.e., operational region RO; [0054]-[0065]).
As per claim 5, Miki in view of Dewan discloses the electronic device according to claim 4, wherein when the control connection is established, the application module (Miki: i.e., web browser application) transmits the plugin to the overlaying unit (Miki: i.e., operational region RO) through the control connection, and the overlaying unit (Miki: i.e., operational region RO) displays the plugin in the window display region (Miki: [0054]-[0065]).
As per claim 6, Miki in view of Dewan discloses the electronic device according to claim 5, wherein the step of establishing the control connection by the service unit comprises: transmitting the control connection back to the service unit (Miki: i.e., display 3) by the application module (Miki: i.e., web browser application), and transmitting the control connection to the overlaying unit (Miki: i.e., operational region RO) by the service unit (Miki: i.e., display 3) when the service unit (Miki: i.e., display 3) transmits the location information of the window display region to the application module (Miki:    [0054]-[0065]).
As per claim 7, Miki in view of Dewan discloses the electronic device according to claim 2, wherein the processor further comprises a zoom control module (Dewan: i.e., zoom control module for different or new zoom level), the one-hand mode control module is coupled to the zoom control module, and when the electronic device is operated in the one-hand operation mode, the one-hand mode control module transmits an interface zoom instruction to the zoom control module, and the zoom control module displays the desktop display interface in the interface display region according to the interface zoom instruction (Miki: [0054]-[0063]) (Dewan: [0026]-[0027]).
As per claim 8, Miki in view of Dewan discloses the electronic device according to claim 7, wherein the zoom control module zooms out and/or moves the desktop display interface according to the interface zoom instruction (Dewan: [0026]-[0027]).
As per claim 9, Miki in view of Dewan discloses the electronic device according to claim 1, wherein a plurality of widgets (Miki: start icons 107) is installed on the electronic device, and the processor is further configured to generate a binding widget instruction in the one-hand operation mode (Miki: [0054]-[0057]).
As per claim 10, Miki in view of Dewan discloses the electronic device according to claim 9, wherein the processor is further configured to execute the binding widget instruction to determine the plugin to be displayed in the window display region from the widgets (Miki: [0054]-[0060]; [0069]-[0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622